Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 12.1 NORFOLK SOUTHERN CORPORATION AND SUBSIDIARIES Computation of Ratio of Earnings to Fixed Charges ($ in millions) Three months ended Year ended December 31, March 31, 2011 EARNINGS Income from continuing operations before income taxes as reported $ $ $ 1,622 $ $ $ Add (subtract): Total interest expenses (as detailed below) Amortization of capitalized interest 2 8 7 6 6 5 Income of partially owned entities (6 ) Total earnings $ 638 $ 2,849 $ $ 2,092 $ 3,207 $ 2,706 $ 2,735 FIXED CHARGES Interest expense on debt $ $ $ 467 $ $ $ Interest expense on unrecognized tax benefit (2 ) 1 (6 ) ) 12 Other interest expense 4 16 1 17 15 17 Calculated interest portion of rent expense 13 38 37 45 52 55 Total interest expenses Capitalized interest 4 15 17 15 14 13 Total fixed charges $ $ $ 516 $ $ $ RATIO OF EARNINGS TO FIXED CHARGES Represents undistributed income of equity investees included in income from continuing operations before income taxes as reported. Interest component of leases includes one-third of rental expense which approximates the interest component of operating leases.
